BOOCHEVER, Justice,
concurring.
I do not believe that the trial court erred in granting the amendment so that the instruction alleged attempting to destroy or conceal evidence. I would construe the provision of Criminal Rule 7(e) which permits amendments “in form” as encompassing the addition of the statutory language, “or conceal.” Black’s Law Dictionary 586 (5th ed. 1979) distinguishes a matter of form from one of substance as relating “to the mode, form or style of expressing the facts involved, the choice or arrangement of words, and other such particulars without affecting the substantial validity or sufficiency of the instrument, or without going to the merits.” Here there is no question as to the act charged, the throwing away of the pipe. The statute, AS 11.30.315, covers destroying, altering or concealing evidence. Its obvious purpose is to sanction efforts made to cause evidence to be unavailable for investigation or trial. In a situation such as that involved in this case, the attempt to make the evidence unavailable is of identical significance whether McGahan was attempting to destroy or conceal the pipe. The information gave him adequate notice of the offense, and as explained in the majority opinion, he was in no manner prejudiced by the additional language. True, he might have originally hoped to escape conviction by quibbling over whether the pipe was thrown away for the purpose of concealing it rather than destroying it. In any event, however, the prosecuting attorney could have dismissed the original information and filed a new one containing the additional language. If, as a result of the additional language, McGahan believed it more advisable to plead guilty, the same end could be accomplished by changing his plea to the original information.
Since the amended information is encompassed by the statutory language of AS 11.30.315 and still charges the same act of throwing away the pipe, it seems clear to me that the requirements of Rule 7(e) that “no additional or different offense is charged and the substantial rights of the defendant are not prejudiced” have been met.
On filing this concurrence, I am also motivated by one other aspect of this appeal. Regardless of whether members of this *399court may differ over whether the amendment is one of substance or form, a distinction often involving the same type of niceties that have provoked arguments as to the number of angels that can dance on the head of a pin, it is abundantly clear that this is a frivolous appeal. McGahan received a 30-day suspended sentence, and I fail to see any principle involved justifying extensive litigation. It seems to me that the time of the Public Defender Agency, which has made so many able presentations before us, could be better utilized than by burdening the attorney general’s office and the courts with two appeals in this type of case.